29 So. 3d 429 (2010)
Maureen MORELL, Petitioner,
v.
Kathleen BOOTH, Respondent.
No. 5D09-3308.
District Court of Appeal of Florida, Fifth District.
March 5, 2010.
Eben Self of The Law Office of Eben C. Self, P.A., Orlando, for Petitioner.
Jon S. Rosenberg, Orlando, for Respondent.
PER CURIAM.
Petitioner, a non-party to a dissolution proceeding, seeks review of an order compelling her to produce financial records and overruling her objection based on her constitutional right of privacy. We conclude that Respondent failed to show a compelling need for the records sufficient to defeat Petitioner's privacy rights. We also conclude that the trial court erred by imposing sanctions against Petitioner, a non-party, absent a finding of contempt. The portion of the lower court's order compelling the production of the records is quashed; the portion imposing sanctions is reversed. Price v. Hannahs, 954 So. 2d 97 (Fla. 2d DCA 2007).
PETITION GRANTED; ORDER QUASHED IN PART AND REVERSED IN PART.
GRIFFIN, TORPY and LAWSON, JJ., concur.